Title: From George Washington to the United States Senate, 10 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York]August 10th 1790.

I nominate John C. Jones, the present Collector of the port of Nanjemoy in the State of Maryland, to be Collector of the District of Cedar Point, when the Act to provide more effectually for the collection of duties &c. shall take effect. and
Jeremiah Jordan to be Surveyor of the Port of Lewellensburg in the State of Maryland.

Go: Washington

